            Case 5:20-cv-03080-SAC Document 4 Filed 07/22/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

CODY HORTON,

               Plaintiff,

               v.                                             CASE NO. 20-3080-SAC

CORIZON, et al.,

               Defendants.

                                MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action under 42 U.S.C. § 1983. Although Plaintiff

is currently incarcerated at the Norton Correctional Facility in Norton, Kansas, the claims giving

rise to his Complaint occurred while he was incarcerated at the Lansing Correctional Facility in

Lansing, Kansas (“LCF”). The Court granted Plaintiff leave to proceed in forma pauperis.

       Plaintiff alleges that in June 2016, while housed at the Reception and Diagnostic Unit

(“RDU”) at El Dorado Correctional Facility, Plaintiff woke up one morning and was unable to

see out of his left eye and was experiencing severe pain. Plaintiff informed a Corizon nurse

(“Defendant 1”) of his condition, and Defendant 1 did a basic eye exam and informed Plaintiff

that they could not do anything for him. No further action was taken at that time. In October or

November of 2016, while incarcerated at LCF, Plaintiff again sought medical attention for his

left eye.    Another Corizon nurse (“Defendant 2”) gave Plaintiff the same response as

Defendant 1. However, Defendant 2 did say that a call-out would be made for Plaintiff to see the

facility eye doctor. A call-out was not made until several months later, after Plaintiff had voiced

his concern to a teacher in a class Plaintiff was taking.          A Corizon employee at LCF

(“Defendant 3”) is responsible for making the call-out list for the facility eye doctor. The facility

eye doctor’s exam revealed that Plaintiff had a detached retina in his left eye. A referral was


                                                 1
           Case 5:20-cv-03080-SAC Document 4 Filed 07/22/20 Page 2 of 7




made for Plaintiff to see an off-site provider at KUHC Eye Clinic in Prairie Village, Kansas. In

March 2018, Plaintiff had a laser procedure to reattach the retina on his left eye. The procedure

was unsuccessful in restoring his eye sight. Plaintiff alleges that he now has permanent loss of

sight and pain in his left eye.

        Plaintiff alleges that Defendants violated his Eighth Amendment rights by denying and

delaying his medical treatment, causing permanent blindness and pain. Plaintiff named Corizon

and three unnamed Corizon staff members as defendants.              Plaintiff seeks punitive and

compensatory damages.

II. Statutory Screening of Prisoner Complaints

        The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not



                                                 2
           Case 5:20-cv-03080-SAC Document 4 Filed 07/22/20 Page 3 of 7




raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in



                                                   3
          Case 5:20-cv-03080-SAC Document 4 Filed 07/22/20 Page 4 of 7




this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       The Eighth Amendment guarantees a prisoner the right to be free from cruel and unusual

punishment. “[D]eliberate indifference to serious medical needs of prisoners constitutes the

‘unnecessary and wanton infliction of pain’ . . . proscribed by the Eighth Amendment.” Estelle

v. Gamble, 429 U.S. 97, 104 (1976) (citation omitted).

       The “deliberate indifference” standard includes both an objective and a subjective

component. Martinez v. Garden, 430 F.3d 1302, 1304 (10th Cir. 2005) (citation omitted). In the

objective analysis, the deprivation must be “sufficiently serious,” and the inmate must show the

presence of a “serious medical need,” that is “a serious illness or injury.” Estelle, 429 U.S. at

104, 105; Farmer v. Brennan, 511 U.S. 825, 834 (1994), Martinez, 430 F.3d at 1304 (citation

omitted). A serious medical need includes “one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention.” Martinez, 430 F.3d at 1304 (quoting Sealock v. Colorado, 218

F.3d 1205, 1209 (10th Cir. 2000)).

        “The subjective component is met if a prison official knows of and disregards an

excessive risk to inmate health or safety.” Id. (quoting Sealock, 218 F.3d at 1209). In measuring

a prison official’s state of mind, “the official must both be aware of facts from which the




                                                 4
          Case 5:20-cv-03080-SAC Document 4 Filed 07/22/20 Page 5 of 7




inference could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” Id. at 1305 (quoting Riddle v. Mondragon, 83 F.3d 1197, 1204 (10th Cir. 1996)).

       Delay in providing medical care does not violate the Eighth Amendment, unless there has

been deliberate indifference resulting in substantial harm. Olson v. Stotts, 9 F.3d 1475 (10th Cir.

1993). In situations where treatment was delayed rather than denied altogether, the Tenth Circuit

requires a showing that the inmate suffered “substantial harm” as a result of the delay. Sealock

v. Colorado, 218 F.3d 1205, 1210 (10th Cir. 2000) (citation omitted). “The substantial harm

requirement ‘may be satisfied by lifelong handicap, permanent loss, or considerable pain.’”

Mata v. Saiz, 427 F.3d 745, 751 (10th Cir. 2005) (quoting Garrett v. Stratman, 254 F.3d 946,

950 (10th Cir. 2001)).

       The Court finds that the proper processing of Plaintiff’s medical claim cannot be

achieved without additional information from appropriate officials of LCF. See Martinez v.

Aaron, 570 F.2d 317 (10th Cir. 1978); see also Hall v. Bellmon, 935 F.2d 1106 (10th Cir. 1991).

Accordingly, the Court orders the appropriate officials of LCF to prepare and file a Martinez

Report. Once the report has been received, the Court can properly screen Plaintiff’s claim under

28 U.S.C. § 1915.

       IT IS THEREFORE ORDERED BY THE COURT that :

       (1)     The Clerk of Court shall send a waiver of service to Defendant Corizon.

       (2)     KDOC shall have sixty (60) days to prepare the Martinez Report.

       (3)     Officials responsible for the operation of LCF are directed to undertake a review

of the subject matter of the Complaint:

               a.        To ascertain the facts and circumstances;




                                                  5
            Case 5:20-cv-03080-SAC Document 4 Filed 07/22/20 Page 6 of 7




               b.      To consider whether any action can and should be taken by the

       institution to resolve the subject matter of the Complaint; and

               c.      To determine whether other like complaints, whether pending in

       this Court or elsewhere, are related to this Complaint and should be considered

       together.

       (4)     Upon completion of the review, a written report shall be compiled which shall be

filed with the Court and served on Plaintiff. The KDOC must seek leave of the Court if it wishes

to file certain exhibits or portions of the report under seal or without service on Plaintiff.

Statements of all witnesses shall be in affidavit form. Copies of pertinent rules, regulations,

official documents, and, wherever appropriate, the reports of medical or psychiatric examinations

shall be included in the written report. Any recordings related to Plaintiff’s claims shall also be

included.

       (5)     Authorization is granted to the officials of LCF to interview all witnesses having

knowledge of the facts, including Plaintiff.

       (6)     No answer or motion addressed to the Complaint shall be filed until the Martinez

Report required herein has been prepared.

       (7)     Discovery by Plaintiff shall not commence until Plaintiff has received and

reviewed Defendants’ answer or response to the Complaint and the report ordered herein. This

action is exempted from the requirements imposed under Fed. R. Civ. P. 26(a) and 26(f).

       IT IS FURTHER ORDERED that the Clerk of Court shall enter KDOC as an interested

party on the docket for the limited purpose of preparing the Martinez Report ordered herein.

Upon the filing of that report, KDOC may move for termination from this action.




                                                6
          Case 5:20-cv-03080-SAC Document 4 Filed 07/22/20 Page 7 of 7




       Copies of this order shall be transmitted to Plaintiff, to Defendants, and to the Attorney

General for the State of Kansas.

       IT IS SO ORDERED.

       Dated July 22, 2020, in Topeka, Kansas.

                                            s/ Sam A. Crow
                                            Sam A. Crow
                                            U.S. Senior District Judge




                                               7
